Order entered July 30, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00849-CV

                         IN RE JIMMY DEWAYNE HILL, Relator

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F09-53582W

                                          ORDER
       The Court has before it relator’s July 17, 2013 “motion in arrest of judgment and request

for transfer of cause of action.” We DENY the motion.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE